Exhibit 10.1

 
NOTICE OF GRANT OF RESTRICTED STOCK AWARD


NEMUS BIOSCIENCE, INC.
2014 OMNIBUS INCENTIVE PLAN
 
FOR GOOD AND VALUABLE CONSIDERATION, Nemus Bioscience, Inc. (the “Company”)
hereby grants, pursuant to the provisions of the Company’s 2014 Omnibus
Incentive Plan (the “Plan”), to the Participant designated in this Notice of
Grant of Restricted Stock Award (the “Notice”) the number of shares of the
common stock of the Company set forth in the Notice, subject to certain
restrictions as outlined below in this Notice and the additional provisions set
forth in the attached Terms and Conditions of Restricted Stock Award (the
“Agreement”).  Also enclosed is a copy of the information statement describing
important provisions of the Plan.

Participant:                  [__________]


Grant Date:                  [__________]


# of Shares of Restricted Stock:                    [________]


Purchase Price: Subject to the withholding provisions of Paragraph 5 of the
Terms and Conditions, this Restricted Stock Award does not require the
Participant to pay any purchase price or other cash consideration in connection
with the issuance or delivery of the Restricted Stock.


Vesting Schedule: Subject to the provisions contained in Paragraphs 4, 5 and 6
of the Terms and Conditions, this Restricted Stock Award shall vest, and the
applicable Restrictions set forth in the Terms and Conditions shall lapse in
accordance with the following schedule, in the event the Participant does not
have a Termination of Service prior to the applicable vesting date:

Date of Vesting
Cumulative Amount Vested
   
Third Anniversary of Grant Date
100%



 
Change in Control:  Accelerated vesting of any Restricted Shares shall occur in
the event of a Change in Control.


Forfeiture:  The Participant’s rights in the Restricted Stock Award on which the
Restrictions have not lapsed pursuant to the vesting schedule provisions above
shall be forfeited in full in the event of the Participant’s Termination of
Service for any reason.


By signing below, the Participant agrees that this Restricted Stock Award is
granted under and governed by the terms and conditions of the Company’s 2014
Omnibus Incentive Plan and the attached Terms and Conditions.

Participant
Nemus Bioscience, Inc.
 
By:
 
Date:
 
Title:
     
Date:
 








--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD


These Terms and Conditions of Restricted Stock Award relates to the Notice of
Grant of Restricted Stock Award (the “Notice”) attached hereto, by and between
Nemus Bioscience, Inc. (the “Company”), and the person identified in the Notice
(the “Participant”).


The Board of Directors of the Company has authorized and approved the 2014
Omnibus Incentive Plan (the “Plan”), which has been approved by the stockholders
of the Company.  The Committee has approved an award to the Participant of a
number of shares of the Company’s common stock, conditioned upon the
Participant’s acceptance of the provisions set forth in the Notice and these
Terms and Conditions within 60 days after the Notice and these Terms and
Conditions are presented to the Participant for review.  For purposes of the
Notice and these Terms and Conditions, any reference to the Company shall
include a reference to any Affiliate.


1.
Grant of Restricted Stock.



(a)
Subject to the terms and conditions of the Plan, as of the Grant Date, the
Company grants to the Participant the number of shares of Common Stock set forth
in the Notice (the “Restricted Shares”), subject to the restrictions set forth
in Paragraph 2 of these Terms and Conditions, the provisions of the Plan and the
other provisions contained in these Terms and Conditions.  If and when the
restrictions set forth in Paragraph 2 expire in accordance with these Terms and
Conditions without forfeiture of the Restricted Shares, and upon the
satisfaction of all other applicable conditions as to the Restricted Shares,
such shares shall no longer be considered Restricted Shares for purposes of
these Terms and Conditions.



(b)
As soon as practicable after the Grant Date, the Company shall direct that a
stock certificate or certificates representing the applicable Restricted Shares
be registered in the name of and issued to the Participant.  Such certificate or
certificates shall be held in the custody of the Company or its designee until
the expiration of the applicable Restricted Period (as defined in Paragraph 3). 
On or before the date of execution of the Notice, the Participant has delivered
to the Company one or more stock powers endorsed in blank relating to the
Restricted Shares.



(c)
Except as provided in Paragraph 1(d), in the event that a certificate for the
Restricted Shares is delivered to the Participant, such certificate shall bear
the following legend (the “Legend”):



The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Nemus Bioscience, Inc. 2014 Omnibus Incentive Plan and a
Restricted Stock Award Notice entered into between the registered owner and
Nemus Bioscience, Inc.  Copies of such Plan and Notice are on file in the
executive offices of Nemus Bioscience, Inc.


In addition, the stock certificate or certificates for the Restricted Shares
shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable under the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Common Stock is then listed, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be placed on such certificate
or certificates to make appropriate reference to such restrictions.


--------------------------------------------------------------------------------

(d)
As soon as administratively practicable following the expiration of the
Restricted Period without a forfeiture of the Restricted Shares, and upon the
satisfaction of all other applicable conditions as to the Restricted Shares,
including, but not limited to, the payment by the Participant of all applicable
withholding taxes, the Company shall deliver or cause to be delivered to the
Participant a certificate or certificates for the applicable Restricted Shares
which shall not bear the Legend.



2.
Restrictions.



(a)
The Participant shall have all rights and privileges of a stockholder as to the
Restricted Shares, including the right to vote and receive dividends or other
distributions with respect to the Restricted Shares, except that the following
restrictions shall apply:



(i)
the Participant shall not be entitled to delivery of the certificate or
certificates for the Restricted Shares until the expiration of the Restricted
Period without a forfeiture of the Restricted Shares and upon the satisfaction
of all other applicable conditions;



(ii)
none of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period applicable to
such shares, except as provided in Section 7.02(c) of the Plan or as otherwise
permitted by the Committee in its sole discretion or pursuant to rules adopted
by the Committee in accordance with the Plan; and



(iii)
all of the Restricted Shares shall be forfeited and returned to the Company and
all rights of the Participant with respect to the Restricted Shares shall
terminate in their entirety on the terms and conditions set forth in Paragraph
4.



(b)
Any attempt to dispose of Restricted Shares or any interest in the Restricted
Shares in a manner contrary to the restrictions set forth in these Terms and
Conditions shall be void and of no effect.



3.
Restricted Period and Vesting.  The “Restricted Period” is the period beginning
on the Grant Date and ending on the date the Restricted Shares, or such
applicable portion of the Restricted Shares, are deemed vested under the
schedule set forth in the Notice.  The Restricted Shares shall be deemed vested
and no longer subject to forfeiture under Paragraph 4 in accordance with the
vesting schedule set forth in the Notice or earlier, if specified in the Notice,
in the event of a Change in Control.

 

--------------------------------------------------------------------------------

4.
Forfeiture.



(a)
Subject to Paragraph 6 below, if during the Restricted Period (i) the
Participant incurs a Termination of Service, (ii) there occurs a material breach
of the Notice or these Terms and Conditions by the Participant or (iii) the
Participant fails to meet the tax withholding obligations described in Paragraph
5(b), all rights of the Participant to the Restricted Shares that have not
vested in accordance with Paragraph 3 as of the date of such termination shall
terminate immediately and be forfeited in their entirety.



(b)
In the event of any forfeiture under this Paragraph 4, the certificate or
certificates representing the forfeited Restricted Shares shall be canceled to
the extent of any Restricted Shares that were forfeited.



5.
Withholding.



(a)
The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the Restricted Shares.



(b)
The Participant shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Section 11.05 of the Plan.



(c)
Subject to any rules prescribed by the Committee, the Participant shall have the
right to elect to meet any withholding requirement (i) by having withheld from
this Award at the appropriate time that number of whole shares of common stock
whose fair market value is equal to the amount of any taxes required to be
withheld with respect to such Award, (ii) by direct payment to the Company in
cash of the amount of any taxes required to be withheld with respect to such
Award or (iii) by a combination of shares and cash.



6.
Committee Discretion.  Notwithstanding any provision of the Notice or these
Terms and Conditions to the contrary, the Committee shall have discretion under
the Plan to waive any forfeiture of the Restricted Shares as set forth in
Paragraph 4, the Restricted Period and any other conditions set forth in the
Notice or these Terms and Conditions.



7.
Defined Terms.  Capitalized terms used but not defined in the Notice and
Agreement shall have the meanings set forth in the Plan, unless such term is
defined in any Employment Agreement between the Participant and the Company or
an Affiliate.  Any terms used in the Notice and Agreement, but defined in the
Participant’s Employment Agreement are incorporated herein by reference and
shall be effective for purposes of the Notice and these Terms and Conditions
without regard to the continued effectiveness of the Employment Agreement.



8.
Nonassignability.  The Restricted Shares may not be sold, assigned, transferred
(other than by will or the laws of descent and distribution, or to an inter
vivos trust with respect to which the Participant is treated as the owner under
Sections 671 through 677 of the Code), pledged, hypothecated, or otherwise
encumbered or disposed of until the restrictions on such Shares, as set forth in
the Notice and Agreement, have lapsed or been removed.

 

--------------------------------------------------------------------------------

9.
Participant Representations.  The Participant hereby represents to the Company
that the Participant has read and fully understands the provisions of the
Notice, these Terms and Conditions and the Plan and the Participant’s decision
to participate in the Plan is completely voluntary.  Further, the Participant
acknowledges that the Participant is relying solely on his or her own advisors
with respect to the tax consequences of this restricted stock award.



10.
Regulatory Restrictions on the Restricted Shares.  Notwithstanding any other
provision of the Plan, the obligation of the Company to issue Restricted Shares
under the Plan shall be subject to all applicable laws, rules and regulations
and such approval by any regulatory body as may be required.  The Company
reserves the right to restrict, in whole or in part, the delivery of the
Restricted Shares pursuant to these Terms and Conditions prior to the
satisfaction of all legal requirements relating to the issuance of such shares,
to their registration, qualification or listing or to an exemption from
registration, qualification or listing.



11.
Miscellaneous.



11.1
Notices.  All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under these Terms and
Conditions shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other.  Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.



11.2
Waiver.  The waiver by any party hereto of a breach of any provision of the
Notice or these Terms and Conditions shall not operate or be construed as a
waiver of any other or subsequent breach.



11.3
Entire Agreement.  These Terms and Conditions, the Notice and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof.



11.4
Binding Effect; Successors.  These Terms and Conditions shall inure to the
benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives.  Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.



11.5
Governing Law.  The Notice and these Terms and Conditions shall be governed by
and construed in accordance with the laws of the State of Nevada.



11.6
Headings.  The headings contained herein are for the sole purpose of convenience
of reference, and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of these Terms and Conditions.



11.7
Conflicts; Amendment.  The provisions of the Plan are incorporated in these
Terms and Conditions in their entirety.  In the event of any conflict between
the provisions of these Terms and Conditions and the Plan, the provisions of the
Plan shall control.  The Agreement may be amended at any time by written
agreement of the parties hereto.

 

--------------------------------------------------------------------------------

11.8
No Right to Continued Employment.  Nothing in the Notice or these Terms and
Conditions shall confer upon the Participant any right to continue in the employ
or service of the Company or affect the right of the Company to terminate the
Participant’s employment or service at any time.



11.9
Further Assurances.  The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.






